Citation Nr: 0405853	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  02-16 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for right 
footdrop due to peroneal palsy?

2.  Entitlement to financial assistance for the purchase of 
an automobile and adaptive automobile equipment, or for 
adaptive automobile equipment only.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946, and from June 1947 to April 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions entered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, denying the claim to reopen 
the issue of entitlement to service connection for right 
footdrop with peroneal palsy, and denying entitlement to 
financial assistance for the purchase of an automobile and 
adaptive automobile equipment, or for adaptive automobile 
equipment only.

Pursuant to his request for a hearing before the Board, 
sitting at the RO, the veteran was notified by the RO in 
November 2003 of the date, time, and location of his 
requested hearing.  Such proceeding it is noted was scheduled 
to occur in December 2003, but the veteran failed to report 
for his hearing.  No other request for a hearing remains 
pending at this time.  

Notwithstanding the action taken below reopening the claim of 
entitlement to service connection for right footdrop due to 
peroneal palsy, the merits of that reopened claim and the 
claim of entitlement to financial assistance for the purchase 
of an automobile and/or adaptive equipment are REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.  
Consistent with the instructions below, VA will notify the 
veteran of the further action that is required on his part.


FINDINGS OF FACT

1.  Service connection for right footdrop due to peroneal 
palsy was most recently the subject of a final denial by VA 
in the Board's decision of November 1979.  

2.  Since the November 1979 Board decision, evidence has been 
added to the record which at least in part bears directly and 
substantially upon the specific matter under consideration, 
is not duplicative or cumulative of previously submitted 
materials, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to decide fairly the merits of the claim 
of entitlement to service connection for right footdrop due 
to peroneal palsy.  


CONCLUSIONS OF LAW

1.  The Board's November 1979 decision, denying entitlement 
to service connection for right footdrop due to peroneal 
palsy is final.  38 U.S.C.A. § 7104 (West 2002).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for right 
footdrop due to peroneal palsy.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), became law in November 2000.  To implement the 
provisions of the VCAA, VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a).  Such have been the subject of various holdings of 
the United States Court of Appeals for Veterans Claims and 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  However, as the disposition herein 
reached is favorable to the veteran to the extent indicated, 
the need to discuss the VA's efforts to comply with the VCAA 
and implementing regulations is obviated.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Section 7105(c), title 38, 
U.S.C.A. provides that a final decision that is not appealed 
"will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title."  The Federal Circuit has clarified that 38 
U.S.C.A. §§ 5108 and 7105(c) function together to prohibit 
the reopening of claims in the absence of new and material 
evidence, where the claims in question have not been appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).  

In this case, new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a).  This definition was recently modified, but the 
modification is applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (2001).  As this 
claim was filed prior to August 1991, the modified definition 
is not for application.  

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  

Finality of Prior Actions

The record reflects that service connection for residuals of 
a compound comminuted fracture of the right first metatarsal 
was established by rating action in 1946.  Starting in 
September 1950 that disability was thereafter recharacterized 
by the RO as arthritis of the right knee and right foot.  

Complete foot drop was not clinically diagnosed prior to 
March 1978.  By rating action in April 1978, the RO expanded 
the grant of service connection to include a complete, right 
footdrop due to peroneal palsy.  Subsequently, severance of 
service connection for the right footdrop was effectuated by 
the RO, and in November 1979, the Board denied restoration of 
service connection for such disorder, finding that right 
footdrop was not manifest in service or for many years after 
service, and that the disorder was not etiologically related 
to the service-connected disorders of the right lower 
extremity.  That decision is final.  38 U.S.C.A. § 7104.

An attempt to reopen the above-referenced claim for service 
connection followed in April 1985, which was denied by RO 
action entered later in the same month.  Notably, the RO's 
April 1985 correspondence notifying the veteran of the action 
was not accompanied by notice of his appellate rights.  As 
such finality cannot attach to the April 1985 denial.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2003).  

Received by the RO in March 1998 was the veteran's claim to 
reopen.  That claim was denied by the RO in its rating 
decision of February 1999.  Notice of the denial was issued 
in March 1999.  A notice of disagreement meeting the 
requirements set forth in 38 C.F.R. § 20.201 (2003) was not 
thereafter received by the RO within applicable time limits.  
While ordinarily that would render final the February 1999 
action, new and material evidence, as set forth below, was 
submitted to the RO within the one-year appeal period that 
began in March 1999.  As a consequence, the February 1999 
decision is not final.  See 38 C.F.R. § 3.156(b); Muehl v. 
West, 13 Vet. App. 159, 161 (1999).  

Notwithstanding the appellant's submission of yet another 
claim to reopen in April 2001, the denial of which forms the 
basis of the instant appeal, it is determined, based on the 
factual scenario outlined above, that the most recent, final 
denial of the veteran's claim for service connection for 
right footdrop was the Board's decision of November 1979.  

Newness and Materiality of the Evidence Received Subsequent 
to November 1979

The question now is whether new and material evidence has 
been presented to reopen the claim denied by the Board in 
November 1979.  This necessitates a review of the evidence 
submitted prior to and subsequent to that denial.  

On file at the time of entry of the November 1979 Board 
decision were primarily, as pertinent to this matter, the 
veteran's service medical records and multiple examination 
and treatment reports compiled by VA and non-VA sources.  
Among the many examination and treatment records then on file 
was the report of a VA medical evaluation performed in March 
1978, wherein the examining orthopedist diagnosed footdrop 
secondary to a right lower extremity injury in 1943.  The 
only other medical professional to address the relationship 
between the veteran's right footdrop and his in-service 
injury was Charles Mirabile, M.D.  In May 1979, Dr. Mirabile 
noted that the veteran's foot fracture was casted in 1943, 
and the appellant was thereafter hospitalized.  He concluded 
that extensive trauma was sustained as a result of the in-
service fall in 1943.  He also found that a spontaneous 
hemorrhage into the veteran's right calf that occurred 
postservice and the subsequent development of peroneal palsy 
could be explained by the in-service trauma occurring in 
1943.  Those medical opinions tending to indicate the 
existence of a direct relationship between the veteran's in-
service injury and his right footdrop were discounted by the 
Board in November 1979 on the basis that such were based on 
history related by the veteran that conflicted with objective 
clinical evidence.  

Received by VA, following entry of the Board's decision in 
November 1979, were multiple items of evidence, only a 
portion of which are addressed for purposes of determining 
the newness and materiality of that evidence.  Those items 
consist of diagnoses and opinions offered by VA and non-VA 
medical professionals in April 1982, December 1987, November 
1988, August 1991, December 1996, and February 2000 in which 
the veteran's right footdrop and/or his peroneal palsy are 
tied to the in-service injury of his right lower extremity 
and its residuals, including service-connected right knee 
arthritis.  

Such evidence bears significantly and substantially upon the 
question at hand, is not duplicative or cumulative of prior 
evidence, and by itself or in combination with the other 
evidence previously of record is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  As such evidence is new and material, the claim is 
reopened.  Further consideration of the merits of the 
reopened claim is deferred, pending receipt of clarifying 
medical data as requested in the REMAND portion of this 
document.



ORDER

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for right footdrop 
due to peroneal palsy.  


REMAND

Based on the Board's conclusion that the veteran's claim of 
entitlement to service connection for right footdrop due to 
peroneal palsy has been reopened, further development, as set 
forth below, is necessary prior to the further consideration 
of the merits of the cited claim.  In this regard, further 
medical input is advisable to clarify the relationship of the 
disorder and the veteran's periods of service and existing 
service-connected disabilities.  

Pending the outcome of the RO's development actions and 
readjudication involving this claim for service connection, 
action is deferred as to the intertwined claim of entitlement 
to financial assistance for the purchase of an automobile and 
adaptive automobile equipment, or for adaptive automobile 
equipment.  

Accordingly, the matters in question are REMANDED to the RO 
for the following:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are needed to substantiate his claims of 
entitlement to direct and secondary 
service connection for right footdrop due 
to peroneal nerve palsy, and entitlement 
to financial assistance for the purchase 
of an automobile and adaptive automobile 
equipment, or for adaptive automobile 
equipment only.  The veteran must be 
notified what portion of that evidence VA 
will secure, and what portion he himself 
must submit.  The RO should advise the 
veteran to submit all pertinent evidence 
not already on file that is held in his 
possession.  If requested, VA will assist 
him in obtaining updated records of 
treatment from private medical 
professionals, or other evidence, 
provided that the appellant provides 
sufficient identifying information and 
written authorization.  Finally, the RO 
must address whether the veteran has been 
prejudiced by the VA's issuance of this 
notice outside the chronological sequence 
set forth in the above-cited statutes and 
regulation.

2.  The RO should obtain any and all VA 
medical records, not already on file, 
which pertain to examination or treatment 
afforded the veteran for his right 
footdrop and peroneal palsy since May 
2002.  Once obtained, such records must 
then be added to the claims folder.  

3.  Thereafter, the veteran should be 
afforded a VA medical examination by a 
neurologist for the purpose of clarifying 
the relationship, if any, between a right 
footdrop due to peroneal nerve palsy and 
an in-service right lower extremity 
injury and/or service-connected 
disabilities.  The claims folders in 
their entirety must be made available to 
the neurologist for review and such 
examiner must reference in his/her report 
whether in fact the claims folders were 
reviewed.  Such examination is to include 
a detailed review of the veteran's 
history and current complaints, as well 
as a comprehensive clinical evaluation 
and all diagnostic testing necessary to 
determine the full extent of all 
disability present.  All applicable 
diagnoses must be fully set forth.  

A professional opinion, with full 
supporting rationale, must be provided by 
the examiner as to these questions:  

(a)  Is it at least as likely 
as not that the veteran's right 
footdrop/peroneal nerve palsy 
is the result of either an in-
service injury involving his 
right lower extremity, 
including the September 1943 
mishap involving the right foot 
and knee, or service-connected 
disabilities involving 
traumatic arthritis of the 
right knee and right foot?  

Use by the examining 
neurologist of the "at least 
as likely as not" language in 
responding to the foregoing is 
required.  

(b)  In the event that the 
examiner finds a direct causal 
link between right 
footdrop/peroneal nerve palsy 
and the veteran's periods of 
service or service-connected 
disabilities, then further 
medical input as to the 
presence or absence of loss of 
use of the one or both feet, 
ankylosis of one or both knees 
or hips, and complete paralysis 
of the common peroneal nerve 
with consequent footdrop and 
characteristic, organic 
changes, including trophic and 
circulatory disturbances and 
other concomitants confirmatory 
of complete nerve paralysis, is 
required.  

4.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return the 
report for any and all needed action.  

5.  Lastly, the RO should readjudicate 
the veteran's reopened claim for direct 
and secondary service connection for 
right footdrop due to peroneal palsy, as 
well as his claim of entitlement to 
financial assistance for the purchase of 
an automobile and adaptive automobile 
equipment, or for adaptive automobile 
equipment only, on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues herein on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 



purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claims in question as a result of this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' 
Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



